Citation Nr: 1500585	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-29 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 8, 2010 for the award of special monthly pension benefits based on the need for aid and attendance, for accrued benefits purposes only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his fiancée



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 1944 to August 1946; the Veteran passed away on June [redacted], 2010.  The appellant in this case is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded special monthly pension benefits based on the need for aid and attendance, for accrued benefits purposes only, effective April 8, 2010.  The appellant timely appealed the assigned effective date for the award of accrued benefits in this case.  

The appellant and his fiancée testified at a Board hearing before the undersigned Veterans Law Judge in April 2013; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

There is no evidence to demonstrate that the Veteran had filed a claim for special monthly pension benefits based on the need for aid and attendance-or any other compensation or pension benefits claims-prior to April 8, 2010, which was pending at the time of his death.



CONCLUSION OF LAW

An award of special monthly pension benefits based on the need for aid and attendance, for accrued benefits purposes only, earlier than April 8, 2010, is not warranted.  38 U.S.C.A. §§ 1155, 5101, 5121, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appellant's earlier effective date claim arises from an appeal of the initial award of accrued benefits.  Courts have held that once the benefit sought is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the appellant's statements in support of the claim are of record, including testimony provided at an April 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000(a) (2014).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (2014).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).   

Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop, additional evidence that might better substantiate a claim.

Thus, for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2014).

In this case, the Board notes that the Veteran filed a claim for special monthly pension benefits based on the need for aid and attendance on April 8, 2010; such a submission of the claim included a multitude of private treatment records and examination reports in support of that claim.  Prior to that date, there is no evidence documenting that the Veteran filed any claim-formal or informal-for special monthly benefits, or any monetary benefit from VA.  

Based on review of the record, the Board finds that the correct effective date for the award of accrued benefits in this case is properly affixed on April 8, 2010-the date on which VA received the Veteran's initial claim for special monthly pension benefits based on the need for aid and attendance, VA Form 21-526.  See 38 C.F.R. § 3.400.

On appeal, the appellant, his fiancée, and his representative are adamant that the effective date of the award of benefits should be September 17, 2009, particularly in their April 2013 hearing.  Their argument on appeal is based on receipt of a November 2010 letter, which reads: "We received your claim for accrued benefits on September 17, 2009."  That letter goes on to describe the types of evidence necessary to substantiate an accrued benefits claim.

Regarding that date of entitlement, the appellant and his fiancée have averred that prior to April 8, 2010, the Veteran-or the fiancée, acting on behalf of the Veteran-called VA at that time regarding special monthly pension benefits based on the need for aid and attendance for the Veteran; the appellant has indicated that their IRIS inquiry number for that phone call was 109-00198.  The appellant and his representative during the April 2013 hearing indicated that apparently IRIS inquiries are "expunged" by VA after 2 years and that all evidence of any IRIS inquiry number 109-00198 for the date September 17, 2009, is unavailable and/or destroyed.

The Board notes that the appellant's claim for accrued benefits, VA Form 21-601, appears to have been received on September 17, 2010.  Thus, it appears that the date on the November 2010 letter which the appellant refers to is a typo or a misprint of the date that the appellant's accrued benefits claim was received.  The Board additionally observes that it would not have been possible for an accrued benefits claim to have been filed on September 17, 2009, as such a claim would not have vested with the appellant until after the demise of the Veteran, which was in June 2010.  

Thus, the Board does not find any of the arguments contended regarding the November 2010 letter to be persuasive evidence that an informal claim was filed by the Veteran, the appellant, and/or the appellant's fiancée for special monthly pension benefits on September 17, 2009.  The evidence clearly demonstrates that the November 2010 letter references the previously filed accrued benefits claim, and the 2009 date instead of 2010 is clearly a typo or misprint.

As to the other lay evidence with regards to having an informal claim being placed via telephone call on September 17, 2009, the Board notes that there is simply no evidence that such a telephone call was placed on that date and even if one were placed that day, there is no evidence to document the contents of that telephone contact was regarding the filing for special monthly pension benefits.  

Simply put, the only evidence which documents that the Veteran filed a claim for any benefits prior to his death which were pending upon his demise in June 2010 is the Veteran's claim for special monthly pension benefits, VA Form 21-526, received by VA on April 8, 2010.  While the Board acknowledges the appellant's arguments on appeal, the Board finds that there is no evidence to corroborate those statements that the November 2010 letter refers to the special monthly pension claim rather than the accrued benefits claim, or that a telephone call was placed on September 17, 2009 which would function as an informal claim for special monthly pension benefits.  

Accordingly, the Board finds that the appellant's claim for an effective date prior to April 8, 2010, for the award of special monthly pension benefits based on the need for aid and attendance, for accrued benefits purposes only, must be denied on the basis of the evidence of record in this case.  See 38 C.F.R. §§ 3.102, 3.400, 3.1000.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date prior to April 8, 2010 for the award of special monthly pension benefits based on the need for aid and attendance, for accrued benefits purposes only, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


